271 F.2d 739
59-2 USTC  P 9777
Rayburn E. HAHN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 17618.
United States Court of Appeals Fifth Circuit.
Nov. 23, 1959.

Rayburn E. Hahn, in pro. per.
Arthur I. Gould, Lee A. Jackson, Meyer Rothwacks, Carter Bledsoe, Dept. of Justice, Washington, D.C., Arch M. Cantrall, Chief Counsel, I.R.S., Rollin H. Transue, Sp. Atty., I.R.S., Washington, D.C., Charles K. Rice, Asst. Atty. Gen., for respondent.
Before CAMERON, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
The issue presented here and the facts from which the issue arose are fully set forth in the opinion of the Tax Court.  Hahn v. Commissioner, 30 T.C. 195.  Since we conclude that the question raised was properly determined, the decision of the Tax Court is


2
Affirmed.